DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a 371 of PCT/IB2019/055685 filed 07/03/2019.
This application also claims benefit of foreign application INDIA IN201721025106 filed 07/13/2018.
Claims 1-11 are afforded the effective filing date of 07/13/2018.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/30/2020 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
	Claims 1-11 are pending in this instant application, and examined herein on the merits for patentability.



Claim Objections
Claim 1 is objected to because of the following informalities: it is suggested that “a.” “b.” “c.” … etc, in the claim be amended to “(a), (b), (c)” … etc., or separate each element of the claim by a line indentation. It is noted that each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m). Please also add a period at the end of the claim, as well as, add “and” after “Phyllanthus emblica extract,”. Appropriate corrections are required.
Claims 1, 4, and 5 are objected to because of the following informalities: : Phyllanthus is misspelled as Phylanthus. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: please amend “chromium- 1ppm to 3ppm” to “1 ppm to 3 ppm of chromium”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: please add an “or” after “insulin resistant diabetes,”. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: please amend the dosage unit to either mg per day or mg/day (i.e., 500 mg/day to 2000 mg/day). Appropriate correction is required.



Specification
The disclosure is objected to because of the following informalities: Phyllanthus is misspelled as Phylanthus throughout the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “the dose of formulation in human is 500 mg per day to 2000 mg/day” in claim 11 renders the claim indefinite because first, there is lack of antecedent basis for “the dose of formulation” in claim 1. It is noted that claim 1 does not recite any dose. Thus, it is unclear what dose of which formulation is claim 11 referencing to, as claim 1 does not recite a dose and is not drawn generically to a formulation. Second, it also unclear what is meant by “the dose of formulation in human” because how can a human have a dose of the formulation of 500 mg per day to 2000 mg/day? Appropriate clarification in the claim is required. For this office action, claim 11 
As a result, claim 11 does not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal (US 2009/0252818 A1) in view of May et al (US 2016/0256513 A1), Shi (WO 2009/097512 A1), Kumar et al (WO 2005/076750 A2), and Diorio et al ( US 2016/0000714 A1).

May teaches a composition for enhanced bioavailability of curcumin comprising a curcuminoid mixture, essential oil of turmeric, and a water extract of turmeric polysaccharides, wherein the curcuminoid mixture is extracted from turmeric in ethanol (meeting the claimed curcuma longa alcohol extract), the essential oil of turmeric comprises turmerone oil (meeting the claimed turmerone oil), and the water extract of turmeric polysaccharide from dried turmeric rhizomes (meeting the claimed curcuma longa water extract) (Abstract; [0004], [0011]-[0013], [0020]-[0027], [0030]-[0034]). May teaches the turmerone oil is present in the composition at an amount of about 2% to about 10% by weight ([0022]; claim 7).
Shi teaches an herbal composition comprising a hydroalcoholic extract of curcuma longa (turmeric), wherein the herbal composition contains from about 10% to about 40% by weight of the extract of Curcuma longa (Abstract; [0005]-[0006], [0029], [0034]-[0036] and [0075]-[0078]).
Kumar teaches an herbal formulation comprising emblica officinalis (phyllanthus emblica) extract and curcuma longa extract, wherein the emblica officinalis (phyllanthus emblica) extract is present in the herbal formulation at an amount of about 15% to 25% 
Diorio teaches a composition comprising curcumin and phosphatidylcholine, wherein the phosphatidylcholine improves the bioavailability of curcumin ([0006], [0013], [0023], [0029], [0033], [0035]-[0036]). Diorio teaches the composition contains phosphatidylcholine in an amount of 10% to 15% by weight ([0023]; claim 13).
It would have been obvious to one of ordinary skill in the art to include curcuma longa alcohol extract and curcuma longa water extract as the curcuma longa, as well as including turmerone oil and phosphatidylcholine in the herbal formulation of Singhal, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because May and Diorio provided the guidance to do so by teaching that the use of curcuma longa alcohol extract and curcuma longa water extract as the curcuma longa component, as well as, adding turmerone oil and phosphatidylcholine to the herbal formulation, provides a resultant herbal formulation in which the bioavailability of curcumin is enhanced (May: Abstract; [0004], [0011]-[0013], [0020]-[0027], [0030]-[0034]; Diorio: [0006], [0013], [0023], [0029], [0033], [0035]-[0036]). Thus, an ordinary artisan seeking to maximize the bioavailability of curcumin the herbal formulation of Singhal would have looked to using curcuma longa alcohol extract and curcuma longa water extract as the curcuma longa component, as well as, further adding turmerone oil and phosphatidylcholine to the herbal formulation, and achieve Applicant’s claimed invention with reasonable expectation of success. 
It would have been obvious to one of ordinary skill in the art to include emblica officinalis (phyllanthus emblica) extract in the herbal formulation of Singhal, and produce 
It would have been obvious to one ordinary skill in the art provided the guidance from Singhal, May, Shi, Kumar, and Diorio to optimize the concentrations of curcuma longa alcohol extract, curcuma longa water extract, turmerone oil, Phyllanthus emblica  juice powder, Phyllanthus emblica extract, and phosphatidylcholine in an herbal formulation, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Shi teaches a herbal formulation can contain hydroalcoholic extract of curcuma longa in an amount of about 10% to about 40% by weight; May teaches a herbal formulation to improve bioavailability of curcumin can contain turmerone oil in an amount of an amount of about 2% to about 10% by weight; Singhal teaches a herbal formulation can contain between 19.5% and 35.5% by weight of emblica officinalis (phyllanthus emblica) fruit powder; Kumar teaches a herbal formulation can contain emblica officinalis (phyllanthus emblica) extract in an amount of about 15% to 25% by weight; and Diorio teaches phosphatidylcholine is added in a formulation containing curcumin in an amount of 10% to 15% by weight. It is noted the amounts of curcuma longa alcohol extract, curcuma 
Regarding claim 2, Shi teaches the extracts of curcuma longa contains 95% curcuminoids ([0036]; pages 24-29).

Regarding claim 4, Singhal teaches emblica officinalis (phyllanthus emblica) contains vitamin C and gallic acid ([0008]-[0012]). While Singhal does not teach the content of vitamin C and gallic acid in the emblica officinalis (phyllanthus emblica) fruit powder as recited in claim 4, the Courts have stated "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Singhal teaches emblica officinalis (phyllanthus emblica) contains tannins and gallic acid ([0008]-[0012]). While Singhal does not teach the content of tannins and gallic acid in the emblica officinalis (phyllanthus emblica) extract as recited in claim 5, "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Diorio teaches the phosphatidylcholine is sunflower lecithin ([0023], [0035], [0045]).
Regarding claim 7, Singhal teaches emblica officinalis (phyllanthus emblica) contains 2.5 ppm of chromium ([0012]).
Regarding claim 8, Singhal teaches the herbal formulation is formulated into capsule or tablet ([0043]; claim 6).
Regarding claims 9 and 10, Kumar and Singhal teaches herbal formulations containing curcuma longa (turmeric) and emblica officinalis (phyllanthus emblica) is 
Regarding claim 11, Singhal teaches a dose of the herbal formulation can be 1000 mg/day ([0035] and [0058]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DOAN T PHAN/Primary Examiner, Art Unit 1613